Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 Aug 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 9 Aug 2022.
Claims 14-20 were previously cancelled.
Claims 1-11 and 13 were amended. Claim 21 was newly presented.
Claims 1-13 and 21 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 9 Aug 2022 have been fully considered but they are not persuasive. Applicant first asserts that “each claim, as a whole, is not directed to an abstract idea,” but does not otherwise support this assertion. Applicant’s remarks, p. 8. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the claims “implement the other recitations with a particular machine that is integral to the claim,” citing the autonomous vehicle. Applicant’s remarks, p. 8. This is not persuasive. There is no aspect of the independent claims which could not be performed with a human-driven vehicle, but for the drafting effort of reciting an autonomous vehicle. Therefore, the autonomous vehicle is not integral to the claim sufficient to result in a practical application or significantly more. 
In contrast to the independent claims, dependent claim 21 recites controlling the autonomous vehicle according to the stop restriction. This integrates the abstract idea into the particular machine in a way that is not achievable with a human-driven vehicle, because the autonomous vehicle becomes a particular machine controlled by the abstract idea, akin to the eligible claims in Diamond v. Diehr. 
For at least these reasons, Applicant’s arguments are not persuasive as to claims 1-13. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments have been fully considered but they are not persuasive. Applicant asserts that none of the previously cited art disclose the amended features of the independent claims. Applicant’s remarks, pp. 9-11. This is not persuasive. Zhang discloses determining an average of a parameter to make a reference parameter and compensating a user when the user’s actual parameter exceeds the reference parameter. Balva discloses that the reference parameter may be number of stops and that the compensation may be a restriction on further stops. Klingebiel discloses identifying the average number of stops and deceleration events per passenger mile to determine user comfort data, and that the vehicle can determine these data using sensors in the vehicle. Therefore, in combination, Zhang in view of Balva and Klingebiel, all previously cited for nearly the same elements substantively, disclose the claimed features. 
Applicant asserts that newly presented claim 21 is allowable by virtue of dependency on the independent claim. Applicant’s remarks, p. 11. This is not persuasive, because as set forth above and in the rejection below, the independent claims are not allowable. Applicant also asserts that the new features render the claim allowable. Id. This is not persuasive. Each of Zhang, Balva, and Klingebiel disclose that the vehicles may be autonomous vehicles, and Balva discloses the stop restriction. A person having ordinary skill in the art would have concluded that the autonomous vehicle must be controlled according to the stop restriction. Therefore, Zhang in view of Balva and Klingebiel also disclose the elements of dependent claim 21. 
The rejection has been updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, prong 1: The independent claims recite collecting ride experience data for a portion of a carpool ride traveled while a user is in the vehicle, the user having a user account with a rideshare service, wherein the vehicle is dispatched by the rideshare service; determining that the ride experience data indicates that the carpool ride included greater than an average number of pickup and drop-off stops for an average carpool ride of a fleet associated with the rideshare service; in response to determining that the carpool ride included greater than the average number of pickup and drop-off stops for the average carpool ride, flag the user account with a stop restriction, wherein the stop restriction restricts a number of stops the user can experience during the carpool ride; flagging the vehicle as containing the user associated with the user account with the stop restriction; and restricting the vehicle from adding pickups or drop-offs to the carpool ride via the rideshare service when the vehicle is flagged as containing the user with the user account with the stop restriction. Compensating a customer after an unsatisfactory experience, or otherwise altering future service, is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and do not meaningfully limit the abstract idea. There are no additional elements in claim 8. The additional elements in claim 1 are the non-transitory computer readable medium comprising instructions, the computer, the sensors, and the autonomous vehicle. Computer readable media, computers, and sensors are generically recited computing elements used to apply the abstract idea. Using sensors to determine the ride data constitutes mere data gathering. That the vehicle is an autonomous vehicle constitutes generally linking the abstract idea to a particular technology. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Sensors capable of detecting when a vehicle has stopped include speedometers which can indicate a speed of zero. Speedometers indicating that a vehicle has stopped constitutes well-understood, routine, and conventional activity. Therefore, the incorporation of the sensors to gather the data regarding stops constitutes well-understood, routine, and conventional activity. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: Dependent claims 2-7 and 9-13 further define the abstract idea with additional commercial interactions or rules to be followed. Claims 2 and 9 recite that the compensation is a reduced fare. Claims 3 and 10 recite that the corrective action is associating a maximum number of stops with the user’s account. Claims 4-7 and 11-13 recite data analysis pertaining to average number of stops in a carpool ride and ride quality data. All of these steps are at least one of additional commercial interactions or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: The dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Claim 21 is eligible because it recites actually controlling the autonomous vehicle according to the stop restriction, i.e. preventing the autonomous vehicle from making additional stops. This integrates the abstract idea into the technology in a meaningful way, resulting in a practical application of the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”) and in view of WO 2019013852 to Klingebiel et. al. (“Klingebiel”).
Claim 1 
Zhang discloses the following elements:
A non-transitory computer readable medium comprising instructions, the instructions when executed are effective to cause the computer to: ([0054] non-transitory storage medium with instructions)
collect ride experience data  ([0038] after on-demand transportation is provided, an actual parameter is compared to a reference parameter; [0103] requestors may have accounts accessible via their terminals; [0069] request may include a real-time or appointment request for transportation; [0078] service request may be accepted by a service provider who is dispatched to pick up the requestor at the departure location; [0034] vehicle may be a driverless vehicle; [0040] system may be used for carpool services)
determine that the ride experience data indicates that the carpool ride included greater than an average number of  ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
in response to determining that the carpool ride included greater than the average number of  ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
Zhang also discloses that the users may have profiles including preferences in [0058] and that the compensation may be applied to the requestor account in [0103]. Zhang does not explicitly disclose that the user account is compensated by deploying a stop restriction, or that the reference parameter that is assessed is the average number of stops. However, Balva discloses:
flag the user account with a stop restriction, wherein the stop restriction restricts a number of stops the user can experience during the carpool ride; ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
flag the autonomous vehicle as containing the user associated with the user account with the stop restriction; ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [0015] vehicles may be autonomous vehicles)
and restrict the autonomous vehicle from adding pickup or drop-offs to the carpool ride via the rideshare service when the autonomous vehicle is flagged as containing the user with the user account with the stop restriction. ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [00046] rider convenience value is based at least partly on ability to provide an option that does not exceed a number of stops; rider convenience value is used to determine routing solution)
A maximum number of stops is reasonably construed as zero further stops. Balva also discloses that the average for comparison may be derived from the average maximum distance of all users, i.e. the fleet, as in [0023]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
To the extent that neither Zhang nor Balva explicitly disclose that the reference parameter is the average number of stops, Klingebiel discloses aggregated measures including average number of deceleration events per route segment and average number of stop and go events per passenger mile as in [0025]-[0026]. Klingebiel also discloses that the vehicle comprises multiple sensing devices including vehicle speed sensor in [0018], and that the data collected by the vehicle sensors, including vehicle speed and acceleration ([0020]) are used for assessing passenger comfort as in [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation including number of pick-up and drop-off stops of Zhang in view of Balva the average number of stops per passenger mile as taught by Klingebiel in order to “use both subjective criteria and objective criteria” in determining the quality of a transportation service. Klingebiel, paragraph [0013].
Claim 8
Zhang discloses the following elements:
A method comprising: ([0002] systems and methods for monitoring on-demand transportation services)
collecting ride experience data  ([0038] after on-demand transportation is provided, an actual parameter is compared to a reference parameter; [0103] requestors may have accounts accessible via their terminals; [0069] request may include a real-time or appointment request for transportation; [0078] service request may be accepted by a service provider who is dispatched to pick up the requestor at the departure location; [0034] vehicle may be a driverless vehicle; [0040] system may be used for carpool services)
determining that the ride experience data indicates that the carpool ride included greater than an average number of  for an average carpool ride of a fleet associated with the rideshare service; ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
in response to determining that the carpool ride included greater than the average number of ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
Zhang also discloses that the users may have profiles including preferences in [0058] and that the compensation may be applied to the requestor account in [0103]. Zhang does not explicitly disclose that the user account is compensated by deploying a stop restriction. However, Balva discloses:
flagging the user account with a stop restriction, wherein the stop restriction restricts a number of stops the user can experience during the carpool ride; ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
flagging the autonomous vehicle as containing the user associated with the user account with the stop restriction; ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [0015] vehicles may be autonomous vehicles)
and restricting the autonomous vehicle from adding pickups or drop-offs to the carpool ride via the rideshare service when the autonomous vehicle is flagged as containing the user with the user account with the stop restriction. ([0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; riders can request a maximum number of stops in their request; [00046] rider convenience value is based at least partly on ability to provide an option that does not exceed a number of stops; rider convenience value is used to determine routing solution)
A maximum number of stops is reasonably construed as zero further stops. Balva also discloses that the average for comparison may be derived from the average maximum distance of all users, i.e. the fleet, as in [0023]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
To the extent that neither Zhang nor Balva explicitly disclose that the reference parameter is the average number of stops, Klingebiel discloses aggregated measures including average number of deceleration events per route segment and average number of stop and go events per passenger mile as in [0025]-[0026]. Klingebiel also discloses that the vehicle comprises multiple sensing devices including vehicle speed sensor in [0018], and that the data collected by the vehicle sensors, including vehicle speed and acceleration ([0020]) are used for assessing passenger comfort as in [0025]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation including number of pick-up and drop-off stops of Zhang in view of Balva the average number of stops per passenger mile as taught by Klingebiel in order to “use both subjective criteria and objective criteria” in determining the quality of a transportation service. Klingebiel, paragraph [0013].
Claims 2 and 9
Zhang in view of Balva and Klingebiel discloses the elements of claims 1 and 8, above. Zhang also discloses:
wherein the determination that ride experience data indicated that the carpool ride included greater than an average number of pickup and drop-off stops for an average carpool ride is made during the carpool ride, and wherein the instructions when executed are further effective to cause the computer to: ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0078] system monitors the ride information during the transportation service; [0097] notification to requestor regarding an abnormality may occur during the transportation service)
in response to determining that the carpool ride included greater than the average number of pickup and drop-off stops for the average carpool ride, reduce a fare for the carpool ride. ([0038] if the actual parameter exceeds the reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0064] upon receiving a response from the requestor terminal the system may send a fee compensation to the requestor terminal)
Claims 3 and 10
Zhang in view of Balva and Klingebiel discloses the elements of claims 1 and 8, above. Zhang also discloses that abnormalities may result in compensatory actions, including abnormalities such as unnecessary detours in [0061]; if an actual parameter exceeds a reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user in [0038]; and that the system averages historical information to create the reference parameter in [0074]. Zhang does not explicitly disclose that the number of stops are used as the reference parameter and the actual parameter. However, Balva discloses:
in response to determining that the carpool ride included greater than the average number of pickup and drop-off stops for the average carpool ride, associate a maximum number of stops for a future carpool ride with the user account. ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
It is noted that the association of the maximum number of stops to a user account is untethered from the determination of the average number of stops; so long as each limitation is performed, even if independently one from the other, the reference discloses the claimed invention. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001]. 
Claims 5 and 12
Zhang in view of Balva and Klingebiel discloses the elements of claims 1 and 10, above. Zhang also discloses:
wherein the instructions to determine that the ride experience data indicated that the carpool ride included greater than an average . ([0038] if an actual parameter exceeds a reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user; [0074] averaging historical information to create the reference parameter)
Zhang discloses using average velocity to determine a reference speed parameter, and it would have been within the ordinary skill of an artisan to apply the same technique to number of stops. Balva discloses that route optimization uses values that may be derived from averages of various criteria ([0042]), that the system can identify a maximum number of stops for a ride or route ([0035]), that the system can be trained using historical rider and ride data ([0016]), and that riders can request a maximum number of stops in their request ([0035]). This is strongly suggestive of averaging the maximum number of pick-up and drop-off stops over multiple carpool rides. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
To the extent that Zhang in view of Balva may be held as not disclosing determining the average number of stops, Klingebiel discloses aggregated measures including number of stop and go events per passenger mile as in [0025]-[0026]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation including number of pick-up and drop-off stops of Zhang in view of Balva the average number of stops per passenger mile as taught by Klingebiel in order to “use both subjective criteria and objective criteria” in determining the quality of a transportation service. Klingebiel, paragraph [0013]. 
Claim 6
Zhang in view of Balva and Klingebiel discloses the elements of claim 1, above. Zhang also discloses that traffic and weather information may be used to determine a reference parameter ([0075]), that a user may enter a preference parameter regarding vehicle size ([0058]), and that the system may receive a request for re-determining the service fee. Neither Zhang nor Balva explicitly disclose the elements of claim 6. However, Klingebiel discloses:
evaluate ride quality data; ([0015] objective events are evaluated and may indicate number of stop-and-go events, deceleration, duration of vehicle door open on a hot day)
and determine that the ride quality data reflects that at least a portion of the carpool ride was uncomfortable. ([0015] objective events are evaluated and may indicate number of stop-and-go events, deceleration, duration of vehicle door open on a hot day; these events have an impact on passenger comfort; see also [0025])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang passenger comfort evaluation as taught by Klingebiel in order to “use both subjective criteria and objective criteria” in determining the quality of a transportation service. Klingebiel, paragraph [0013].

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 2019/0101401 to Balva (“Balva”) in view of WO 2019013852 to Klingebiel et. al. (“Klingebiel”) in view of WO 2019023324 to Ramot et. al. (“Ramot”) and in view of U.S. Patent Publication No. 20170357914 to Tulabandhula (“Tulabandhula”).
Claims 4 and 11
Zhang in view of Balva and Klingebiel discloses the elements of claims 3 and 10, above. Zhang also discloses:
plan a subsequent carpool ride for the user account in a second autonomous vehicle; ([0069] user may schedule an appointment for a ride at a future time; [0034] vehicle may be a driverless vehicle)
determine that a pickup or drop-off is on the route of the subsequent carpool ride; ([0038] system can dynamically monitor the quality of the on-demand service)
Zhang also discloses that if an actual parameter exceeds a reference parameter or if the difference between the two exceeds a threshold, the system may identify the transportation as needing compensation to the user ([0038]), that historical information is used to create the reference parameter ([0074]), and that the system may record the reference parameter and actual parameter information ([0079], [0081]). Zhang does not explicitly disclose determining that the user account is associated with the maximum number of stops and that added stops would exceed the maximum. However, Balva discloses:
determine that the user account is associated with the maximum number of stops, ([0042] route optimization uses values that may be derived from averages of various criteria; [0035] system can identify a maximum number of stops for a ride or route; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request)
It is also noted that using historical rider and ride data to train the system meets the “subsequent” ride element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
Zhang in view of Balva and Klingebiel discloses scheduling a ride, monitoring the ride, determining that a reference parameter is exceeded by an actual parameter, including number of stops, and compensating the user. Balva strongly suggests refraining from exceeding a maximum number of stops, and, in combination with Zhang’s reference and actual parameters, the claim is met. Nevertheless, Ramot discloses:
and that added pickups or drop-offs to the subsequent carpool ride would result in a greater number of stops than the maximum number of stops; ([095] a ride may be associated with a user having a maximum of two subsequent pick-ups during the ride; the system may monitor the status of the ride and refrain from assigning a third subsequent pick-up before the user is dropped off)
and restricting the second autonomous vehicle from adding pickups or drop-offs to the subsequent carpool ride via the rideshare service. ([095] a ride may be associated with a user having a maximum of two subsequent pick-ups during the ride; the system may monitor the status of the ride and refrain from assigning a third subsequent pick-up before the user is dropped off)
Zhang in view of Balva and Klingebiel discloses a system for scheduling and monitoring a ride, determining that a ride parameter including a maximum number of stops has been exceeded, and compensating the rider. Ramot discloses preventing a ride from adding pick-ups when the subsequent number of pick-ups would be exceeded. It would have been obvious to one of ordinary skill in the art to include in the ride monitoring system of Zhang in view of Balva and Klingebiel the ability to prevent parameters from being exceeded as taught by Ramot since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, including in the determination that a parameter was exceeded, as taught by Zhang in view of Balva and Klingebiel, the function of preventing a parameter from being exceeded in the future, as taught by Ramot, would have been within the capabilities of one having ordinary skill in the art.
Duplicating parts and steps is not generally deemed patentably distinct unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). Here, Applicant is claiming using historical user data to modify parameters for a future interaction. This is not an unexpected result. Therefore, that the ride is scheduled subsequent to the feedback is not patentably distinct over a scheduled ride. Additionally, Balva discloses training the system using historical rider data as in [0016]. Nevertheless, in the interest of compact prosecution, Tulabandhula discloses including in the profile of an on-demand transport user learned information based on feedback and/or observations during past journeys. Tulabandhula, [0044]. Tulabandhula also discloses using the commuter profile to present on-demand vehicles or to automatically select on-demand vehicles as in [0051]-[0052]. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the learned profile-based scheduling of Tulabandhula for the future ride scheduling of Zhang in view of Balva, Klingebiel, and Ramot. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Scheduling a future ride based on a user profile as taught by Zhang in view of Balva, Klingebiel, and Ramot, including one learned by the system as taught by Tulabandhula, would have been within the ordinary skill of one in the art because it merely substitutes one known function for another, which is within the capabilities of one having ordinary skill in the art. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”) in view of WO 2019013852 to Klingebiel et. al. (“Klingebiel”) and further in view of U.S. Patent Publication No. 20180089605 to Poornachandran et. al. (“Poornachandran”).
Claims 7 and 13
Zhang in view of Balva and Klingebiel discloses the elements of claims 1 and 8, above. Zhang also discloses that the system may receive a preference parameter based on user input in [0058]. None of Zhang, Balva, or Klingebiel disclose using biometric data to determine that a rider was unhappy. However, Poornachandran discloses:
evaluate biometric data for the user; ([0016] data aggregation model might receive biometric data from rider wearables)
and determine that the biometric data reflects that the user was unhappy during at least a portion of the carpool ride. ([0016] the biometric data may indicate that riders were nervous or anxious or sad; system aggregates data into context data for the user)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ride parameter data of Zhang in view of Balva and Klingebiel the user’s context data of Poornachandran in order to “refine the model to generate a better passenger-driver match.” Poornachandran, [0030].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190130319 to Zhang (“Zhang”) in view of U.S. Patent Publication No. 20190101401 to Balva (“Balva”) in view of WO 2019013852 to Klingebiel et. al. (“Klingebiel”) and further in view of WO 2019023324 to Ramot et. al. (“Ramot”).
Claim 21
Zhang in view of Balva and Klingebiel discloses the elements of claims 1 and 10, above. Zhang also discloses that the system may be implemented in a driverless vehicle in [0034]. Balva also discloses:
wherein the instructions to restrict the autonomous vehicle causes a computing system of the autonomous vehicle to activate a constraint based on the stop restriction, and wherein the autonomous vehicle operates based on the constraint. ([0015] system may be implemented in autonomous vehicles without drivers; [0035] system can identify a maximum number of stops for a ride or route based on user specific criteria; [0016] system can be trained using historical rider and ride data; [0035] riders can request a maximum number of stops in their request; [00046] rider convenience value is based at least partly on ability to provide an option that does not exceed a number of stops; rider convenience value is used to determine routing solution)
Zhang in view of Balva and Klingebiel discloses a system which restricts the number of stops that can be assigned to a user’s account as a compensatory remedy, and both Zhang and Balva (as well as Klingebiel in [0038]) disclose that the system may be implemented in autonomous vehicles. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. MPEP 2141.03(I), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to conclude that the stop restrictions implemented in an autonomously driving vehicle would result in controlling the autonomous vehicle according to the stop restrictions. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reference and actual parameter evaluation of Zhang the maximum number of stops as taught by Balva in order to “balance the economics to the provider of maximizing occupancy and utilization of the vehicles with the convenience and experience offered to the riders.” Balva, paragraph [0001].
Nevertheless, to the extent that one having ordinary skill in the art may not conclude that Zhang in view of Balva and Klingebiel fairly discloses or suggests controlling the autonomous vehicle according to the constraint, and in the interest of compact prosecution, Ramot discloses that the autonomous vehicle may be sent operational instructions including guidance to designated stop locations in [048], and that a ride may be associated with a user having a maximum of two subsequent pick-ups during the ride; the system may monitor the status of the ride and refrain from assigning a third subsequent pick-up before the user is dropped off in [095]. It would have been obvious to one of ordinary skill in the art to include in the ride monitoring system implemented in an autonomous vehicle of Zhang in view of Balva and Klingebiel the ability to control the autonomous vehicle according to ride parameters as taught by Ramot since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one having ordinary skill in the art would have reasonably concluded that implementing restrictions in an autonomous vehicle as taught by Zhang in view of Balva and Klingebiel would result in controlling the autonomous vehicle according to those restrictions as taught by Ramot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628